Citation Nr: 1413760	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  99-11 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected Morton's neuroma of the left foot.

2.  Entitlement to an effective date earlier than February 23, 2011, for the assignment of a 50 percent rating for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 50 percent for right carpal tunnel syndrome.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).   



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1974. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2005 rating decision in which the RO denied service connection for a psychiatric disability, to include on a secondary basis.  In June 2005, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2005. 

In March 2007, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After partially completing the requested development, the AMC continued to deny the claim (as reflected in an August 2008 supplemental SOC (SSOC)) and returned the matter on appeal to the Board for further appellate consideration. 

In an April 2009 decision, the Board denied service connection for an acquired psychiatric disability.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2010, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion. 

In May 2011, the Board remanded the claim for service connection for an acquired psychiatric disability to the RO for further action, to include additional development of the evidence.  After completing some of the development requested in the May 2011 remand, the RO continued to deny the claim (as reflected in an April 2012 SSOC) and returned this matter to the Board for further consideration.

In an April 2012 rating decision, the RO increased the rating for right carpal tunnel syndrome from 10 percent to 50 percent, from February 23, 2011.  In May 2012, the Veteran, via his representative, filed a timely NOD with the 50 percent rating assigned as well as the effective date for the rating.  Follow a November 2012 remand in which the Board directed that the RO issue an SOC addressing these matters, in March 2013, the RO issued such an SOC, and, via an April 2013  statement from the Veteran's attorney accepted in lieu of a VA Form 9, the Veteran timely perfected an appeal  with respect to these matters.
Also, in conjunction with the May 2012 NOD, the Veteran's attorney raised the issue of Veteran's entitlement to a to a TDIU, which the Board referred for appropriate action in the November 2012 remand.  In an August 2013 rating action, the RO denied a TDIU.  After the Veteran filed a timely NOD, the RO issued an  SOC on the claim in  November 2013, and, via an April 2013  statement from the Veteran's attorney accepted in lieu of a VA Form 9, the Veteran timely perfected an appeal  with respect to this matter.  After accomplishing additional action directed in the Board's November 2012, and following the completion of development requested therein, the RO continued to deny each claim on appeal,   as reflected most recently in a December 2013 SSOC.  The RO then forwarded the  claims on appeal to the Board for further consideration.

As a final preliminary matter, the Board notes that, while the Veteran previously was represented by Disabled American Veterans , in January 2010, the Veteran granted a power-of-attorney in favor of private attorney, Robert V. Chisholm.   The Board has recognized the change in representation.

The Board's decision on the claims for service connection, for an earlier effective date, and for an increased rating is set forth below.  The claim a TDIU is addressed in the remand following the order; this matter is being remanded to the RO.  VA will notify the Veteran if further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The positive and negative evidence on the question of  whether a psychosis was incurred during or within one year of service is  relatively evenly balanced. 

3.  The Veteran is right handed.  

4.  There is no evidence from which it is factually ascertainable that an increase in right carpal tunnel syndrome disability-meeting the criteria for a 50 percent rating-occurred prior to February 23, 2011.

5.  At pertinent to this appeal has right carpal tunnel syndrome been clinically shown to result in complete paralysis.


CONCLUSIONS OF LAW 

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bipolar disorder  are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  

2.  The claim for an effective date earlier than February 23, 2011, for the assignment  of a 50 percent rating for right carpal tunnel syndrome is without legal merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.151, 3.155, 3.157, 3.400, 4.124a, Diagnostic Code (DC) 8515 (2013).

3.  The criteria for a rating in excess of 50 for right carpal tunnel syndrome are not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.6, 4.7, 4.124a, DC 8511 (2013)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Given the favorable disposition of the appeal with the claim for service connection for an acquired psychiatric disorder, the Board finds that all notification and development actions needed to fairly adjudicate that claim has been accomplished.

Regarding claims for increased ratings, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA with respect to the claims for a rating in excess of 50 percent for right carpal tunnel syndrome and an earlier effective date for this rating.  An April 2011 letter sent prior to the April 2012 rating decision which gave rise to the appeal with respect to these matters advised the Veteran of the evidence and information necessary to substantiate this claim for an increased rating, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, this letter informed the Veteran of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Relevant to the duty to assist, the record contains sufficient information to determine the proper rating to be assigned for right carpal tunnel syndrome, to include reports from private electrodiagnostic testing conducted in September 2011 and November 2012 and June 2013 VA examinations that reflect detailed pertinent clinical findings.  Also of record are voluminous reports from VA outpatient treatment and reports from the Social Security Administration.  With respect to the claim for an earlier effective date for a 50 percent rating for right carpal tunnel syndrome, the adjudication of this claim is predicated on consideration of evidence that is already of record; as such, there is no duty to obtain any additional evidence  or conduct any other development with respect to this claim.  

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose with respect to the matters adjudicated in this decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims adjudicated herein, at least insofar as any errors committed were not harmful to the essential fairness to this adjudication. 
  
For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims adjudicated herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001

II.  Analysis

In adjudicating a claim for VA benefits, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court Veterans Appeals (now, the Court of Appeals for Veterans Claims (Court)  held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Board has reviewed all of the evidence of record, to include in the Veteran's paper claims file and his paperless, electronic file on Virtual VA (VA's electronic data storage system), with an emphasis on the evidence relevant to the claims herein  decided.  (The Virtual VA file includes no pertinent evidence or information not physically of record).  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence, as appropriate, and the analysis of each claim will focus specifically on what the evidence shows, or fails to show, with respect to that claim. 

A.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be presumed, for certain chronic diseases, such as psychoses, which develop to a compensable degree (10 percent for psychoses) within a prescribed period after discharge from service (one year for psychoses), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

The United States Court of Appeals for the Federal Circuit has clarified that the law providing for awards of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) is limited to "chronic" diseases (such as psychoses) listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.310(a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown , 7 Vet. App. 439, 448 (1995).

Personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. §§ 3.303(c), 4.9 (2013); Beno v. Principi, 3 Vet. App. 439, 441 (1992).

Considering the collective evidence of record in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder are met   

Summarizing the voluminous record, which is contained in 12 claims folders, the  Board notes that service treatment reports (STRs) that are of record do not reflect treatment for a psychiatric disorder, nor is it claimed that the Veteran was treated for a psychiatric disability during service.  In this regard, only copies, of the STRs from active service from November 1973 to September 1974-which appear to be incomplete-are  of record.  While there is no evidence of a psychiatric disability during active service, the record reflects that the Veteran was discharged from active duty due to substandard performance, which included continued acts of misconduct such as periods of absence without leave, the counseling for which he did not respond.  Original STRs from reserve duty are of record, none of which reflect a psychiatric disorder, to include the reports from a May 1978 service entrance examination and medical history collected at that time.  

However, there is evidence of a psychiatric disability within a few weeks of separation from active service as reflected in the reports from VA hospitalization in Shreveport, Louisiana initiated in September 1974 for treatment of right hand numbness and left foot pain.  As it was found during this hospitalization that the primary complaints were psychosomatic, the Veteran was referred for a psychiatric consultation.  During this hospitalization, the Veteran was observed to have a "rather peculiar and flat" affect.  The Veteran was ultimately prescribed Sinequan during the hospitalization, which is the trademark for preparation of doxepin hydrochloride.  Doxepin hydrochloride is a tricyclic antidepressant of the dibenzoxepine class, also having significant antiolytic activity.  It is administered orally to treat, inter alia, depression.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, pages 1743 and 572 (31st ed. 2007). 

The psychiatric diagnosis at discharge from the hospitalization initiated in September 1974 was passive aggressive personality disorder said to have been "established at the tour of duty on the N.[euro P.[psychiatric] service of this hospital."  As indicated above, service connection for a personality disorder is precluded by law; however, if it were shown that the psychiatric disability treated in September 1974 was for a psychosis [manifested to a compensable degree], and not a personality disorder, service connection for such disability may be granted presumptively on the basis of a chronic disability being shown within one year of service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The conflict in the positive and medical evidence largely centers on whether the records of  the September 1974 treatment are indeed  reflective of a psychosis,  to which the Veteran current suffers from, or a personality disorder.  Also in conflict is the matter of whether t the performance problems in service represent indicia of an acquired psychiatric disorder.  The principle positive evidence in this regard consists of  opinions rendered by a private psychologist, J.M., in January 2011 and April 2013.  Both of these opinions were noted to have  been based on a thorough and comprehensive review of the clinical evidence, with the April 2013 opinion having the added benefit of reflecting a review of all the evidence of record, to include the most recent negative VA opinion rendered in March 2013.  

Dr. M provided the  January 2011 statement, ,which he noted was   based on review of the claims file and an interview with the Veteran.  After referencing the flat affect demonstrated during  September 1974 hospitalization, Dr. M opined  that "behavior characteristics which were deemed not compatible with continued service" and the behavior of the Veteran observed at the hospitalization initiated in September 1974 felt by the physician treating him at that time to represent a passive aggressive personality disorder "were in fact[] the early signs of developing schizophrenic-spectrum disorder."  As such, the doctor  concluded that "it is more likely than not that the Veteran began to develop a schizophrenic spectrum disorder while on active duty and that he has suffered from psychotic symptoms from then to the present time."   Dr. M. also opined  that the Veteran has a pain disorder due to his service-connected Morton's neuroma of the left foot.  He also concluded that the Veteran did not have a personality disorder "of any kind."  

In the most recent opinion rendered in April 2013, Dr. M specifically noted that he had considered  the most recent negative opinion rendered by a VA psychologist in March 2013.  Dr. M. concluded that "it is more likely than not that the [V]eteran began to develop what is now regarded as Bipolar Disorder while on active duty and that he has suffered from psychotic symptoms from then until the present time."  In expressing why his opinion was not in  agreement with the VA psychologist's opinion,  Dr. M. expressed  that, rather than "retroactively attributing' behavioral and characterological problems in the Army to ongoing hypomanic episodes" (as the VA examiner  described his prior, positive opinion), t it was more likely than not that the Veteran began to develop a schizophrenic spectrum disorder while on active duty.  In this regard, Dr. M explained that the "same kinds of behavior in the hospital [in September 1974]" that led to his expedited discharge "i.e., avolition, loss of interest, passivity, etc., are also hallmarks of schizophrenic syndrome."  In this regard and particularly persuasive to the Board is the following argument by Dr. M in his April 2013 opinion:   

Unlike the Army or the VAH Shreveport, we have the distinct advantage of considering the record in its entirety-that is, what happed to [the Veteran] since 1974.  If he had remained ineffectual but never presented with the signs and symptoms of a severe mental illness, then we could conclude that the he was (and is) simply ineffectual.  But that is not what happened.  [Dr. M then recited the Veteran's description  of psychotic problems, including hearing voices, proximate to service and continuing thereafter.] 

And had [the Veteran] remained ineffectual but never presented with the signs and symptoms of a severe mental illness, then we-like the [VA psychologist  rendering the negative opinions] could conclude that the diagnosis of Passive-Aggressive Personality Disorder give at Shreveport VAMC in the fall of 1974 was correct.  But-as I believe I have shown-that diagnosis was incorrect.  

Further supporting the Veteran's claim is the fact that even the negative VA opinions have included tentative positive comments.  In this regard, it was concluded in the otherwise negative opinions following the March 2012 VA examination, which resulted in the Veteran being diagnosed with bipolar disorder, that it was "conceivable that the [V]eteran has a chronic pain disorder associated with both psychological factors and a general medical condition (e.g. the [service connected] Morton's neuroma)."  Moreover, the otherwise negative VA opinion rendered in March 2013 included the assessment of the examiner that it was "possible" that the Veteran's behavioral problems during service were due to "early stages of bipolar disorder."  

Finally, there is an entirely positive VA opinion of record following an October 2005 VA psychiatric examination in which the examiner found that that it "was more likely than not that the [Veteran] currently has a depressive disorder which, in all likelihood is secondary to or exacerbated by the service connected . . . Morton's neuroma of the left foot."  This examiner explained that in an individual with very limited intellectual resources such as the Veteran, it was reasonable to conclude that his mood could very well be depressed secondary to his service-connected disability.   

In sum, the record in this case reflects both positive and negative opinions as to whether an  acquired psychiatric disorder is related to service.  As well explained previously by the Board, particularly in the May 2011 remand, there is conflicting evidence of record, to include with regard to the onset of psychotic symptoms.  However, after full review the facts of this case the Board find that the probative weight of the  negative evidence is relatively evenly balanced with that of the positive evidence addressed above  with regard to the central question at issue-that is, whether a psychosis-predominantly characterized as bipolar disorder-was  manifested during service, or was manifested  to a compensable degree within the first post-discharge year (so as to warrant service connection on a presumptive basis).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding such matters as service origin, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Given the facts noted above, and resolving all reasonable doubt on certain elements of the claim in the Veteran's favor, the criteria for service connection for an acquired psychiatric disability are met.  

B.  Earlier Effective Date for Assignment of a 50 Percent Rating
for Right Carpal Tunnel Syndrome

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as 'a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.'  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id.  

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established.  Id.  Under 38 C.F.R. § 3.157(b)(2), the date of receipt of evidence from a private physician or layman will be accepted as a claim if such evidence is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.

Under DC 8515 for rating paralysis of the median nerve, mild incomplete paralysis of the median nerve in the major or minor extremity warrants a 10 percent rating.  For the major extremity, moderate incomplete paralysis warrants a 30 percent rating and severe incomplete paralysis warrants a 50 percent rating.  For the minor extremity, moderate incomplete paralysis warrants a 20 percent rating and severe incomplete paralysis warrants a 40 percent rating.  The words "mild," "moderate," and "severe" as used in the Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

Complete paralysis with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, and pain with atrophic disturbances warrants a maximum 70 percent rating in the major extremity and a 60 percent rating in the minor extremity.  38 C.F.R. § 4.124a .

As the Veteran is right handed (see ,e.g., June 2013 VA examination report), and the service-connected disability involves the right hand, the criteria set forth above with respect to the "major" hand are for application.  

Summarizing the facts with the criteria above in mind, following receipt of private electrodiagnostic testing conducted on February 23, 2011 that demonstrated severe right median nerve neuropathy, the rating for the service connected carpal tunnel syndrome of the right wrist under DC  8515 was increased from 10 percent to 50 percent, effective from February 23, 2011, by an April 2012 rating decision on the basis of it being shown from that date that the Veteran's right carpal tunnel syndrome involved severe incomplete paralysis.  

Considering the record in light of the governing legal authority, the Board finds that no earlier effective date is assignable for the award of the 50 percent rating for right carpal tunnel syndrome.  In short, there is no evidence from which it is factually ascertainable that an increase in disability-meeting the criteria for a 50 percent rating under the rating criteria-occurred prior to February 23, 2011.  As representative of the fact that the it was not factually ascertainable by the clinical evidence dated prior to February 23, 2011 that an increase in disability so as to warrant a 50 percent under DC 8515 on the basis of "severe" incomplete paralysis was shown, an August 6, 2002, VA examination report referenced July 8, 2002, electromyography testing that demonstrated that there was only a "soft sign" of carpal tunnel syndrome.  The neurological examination of the right wrist on August 6, 2002, was normal with the exception of a scattered diminished pinprick sensation in the right forearm and fingers, and the impression following this examination was that there had been no aggravation of the right carpal tunnel syndrome since 1973.  

The Board again emphasizes that the pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  As such, on these facts, no effective date for the award of the 50 percent rating for right carpal tunnel syndrome earlier than February 23, 2011 is assignable, and the appeal with respect to this issue must be denied as lacking legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

C.  Rating in Excess of 50 Percent for
Right Carpal Tunnel Syndrome

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where the question involves one for an increased rating, the current level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple, distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.    See Hart v. Mansfield, 21 Vet. App. 505 (2007).   The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, the STRs reflect treatment for right carpal tunnel syndrome.  Following a March 2008 VA examination that resulted in the conclusion that right carpal tunnel syndrome that existed prior to service was aggravated by service, in an August 2008 rating decision, the RO  granted service connection for this condition on the basis of aggravation.  A 10 percent rating was assigned under DC 8515 following a determination that no reduction was warranted on the basis of pre-service disability.  See 38 C.F.R. § 4.22 (2013).  This 10 percent rating was continued until the April 2012 rating decision referenced above in which the RO  increased the rating to 50 percent.  

A rating in excess of 50 percent under DC 8515 requires complete paralysis of the median nerve, with symptomatology indicative of such complete paralysis as set forth under the criteria herein.  VA examinations conducted in November 2012 and June 2013, in checklist fashion corresponding to the pertinent criteria, specially indicated that there was "mild" incomplete paralysis of the median nerve, and not complete paralysis of the medial nerve.  There is otherwise no clinical evidence that there is complete paralysis of the median nerve so as to warrant a rating in excess of 50 percent under DC 8515.  Accordingly, the criteria for a schedular rating in excess of 50 percent for right carpal tunnel syndrome are not met at any point pertinent to this appeal.  . 

In assessing the severity of the Veteran's right carpal tunnel syndrome, the Board has considered the Veteran's assertions regarding his symptoms, which he is competent to describe.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support a higher rating require clinical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, the lay assertions are not considered more persuasive than the objective clinical findings which, as indicated above, do not support assignment of a higher rating for the Veteran's right carpal tunnel syndrome pursuant to the applicable rating criteria at any point pertinent to this appeal.

The above determinations are based on consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no pertinent point has the Veteran's right carpal tunnel syndrome been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the March 2013 SOC).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to rate the Veteran's right carpal tunnel syndrome at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no clinical indication or argument that the applicable criteria are otherwise inadequate to rate the service connected right carpal tunnel syndrome.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227  (1995).

For all the foregoing reasons, the Board concludes that there is no basis for staged rating of the right carpal tunnel syndrome, pursuant to Hart, and the  claim for a rating in excess of 50 for this disability must be denied.  In reaching these  conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the assignment of a rating in excess of 50 percent for right carpal tunnel syndrome at any pertinent point, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, supra.   

ORDER

Service connection for bipolar disorder is granted. 

An effective date earlier than February 23, 2011, for the assignment of a 50 percent rating for right carpal tunnel syndrome is denied. 

A rating excess of 50 percent for right carpal tunnel syndrome is denied. 



REMAND

Given the above award of service connection for a bipolar disorder, and the potential impact of that award on the claim for a TDIU, after implementing the Board's award, the RO should readjudicate the claim for a TDIU, in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, this matter is hereby REMANDED for the following action:

1.  After implementing the award of service connection for bipolar disorder and assignment of (a) rating(s) for the disability, and after completing any additional notification and/or development deemed warranted with respect to the claim for TDIU, readjudicate the claim for TDIU in light of all pertinent evidence and legal authority.  Such adjudication should include consideration of whether the procedures of 38 C.F.R. § 4.16(b) for consideration of an  extra-schedular TDIU are invoked (as appropriate). 

2.  If the claim for a TDIU is denied, furnish to the Veteran and his attorney an appropriate SSOC that  includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the claim for TDIU should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


